Citation Nr: 0004476	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-21 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to January 
1946, and from April 1951 to April 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO assigned a disability rating of 30 percent for the 
veteran's PTSD.  In an April 1999 rating decision, the RO 
increased the rating to 50 percent.  The veteran has 
continued his appeal, and he is seeking a rating in excess of 
50 percent.


REMAND

The veteran is seeking a higher rating for his PTSD.  A 
person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The veteran appealed the rating initially assigned 
for his PTSD, and the rating schedule provides for ratings 
higher than 50 percent for PTSD.  Therefore, the Board finds 
that the veteran's claim for an increased rating is a well 
grounded claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (1999).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

Under the rating schedule, the criteria for ratings of 50 
percent or more for PTSD are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
.......................... 100 percent


Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
........................................... 70 percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  .......................... 50 
percent

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The veteran had a VA mental health examination in December 
1997.  The veteran reported that he was troubled by intrusive 
memories of his combat experiences.  He reported that he had 
nightmares approximately once a month.  He reported that he 
was frequently irritable, and that he avoided being around 
people.  He reported that he had difficulty interacting 
favorably with people, including his wife.  He reported that 
he had difficulty sleeping.  The veteran indicated that he 
had retired, from managing a motel, in 1988, after he had a 
stroke.  The examiner diagnosed the veteran as having PTSD, 
and assigned a Global Assessment of Functioning (GAF) score 
of 55.

In a February 1999 hearing at the RO, the veteran reported 
that his PTSD symptoms had worsened over the years.  He 
reported that he had bad nightmares and flashbacks.  He 
reported that he had trouble sleeping, and usually he was 
able to sleep only one to four hours per night.  He indicated 
that, because of his nervousness, he had not slept in the 
same room with his wife for many years.  He reported that he 
stayed by himself, and did not do any socializing.  He 
reported he did not spend much time with his wife, grown 
children, or grandchildren.  He indicated that he attended 
church, but that he usually sat in the back.  He reported 
that he could not tolerate being around crowds.  He indicated 
that he took medication prescribed for his PTSD.

In December 1999, the veteran had a video conference hearing, 
in which he presented testimony from the Jackson, Mississippi 
RO, and the undersigned Member of the Board heard the 
testimony from the Board's offices in Washington, D.C.  The 
veteran reported that his flashbacks had become more frequent 
in recent months.  He reported that he generally spent his 
time by himself.  He indicated that he had difficulty 
sleeping.  He reported that he had sold land that he owned, 
because his stress due to PTSD had increased to the point 
that he could no longer do the work to maintain the land.

The veteran reports that his PTSD symptoms have worsened 
since his VA mental health examination in 1997.  To assist in 
determining the current manifestations and severity of the 
veteran's PTSD, a new psychiatric examination should be 
performed.


Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA psychiatric evaluation, to 
determine the current manifestations and 
severity of his PTSD.  The veteran's 
claims file and a copy of this remand 
should be provided to the examiner for 
review prior to the examination.  The 
examiner should describe, in particular, 
the type, severity, and frequency of the 
symptoms and manifestations of the 
veteran's PTSD, and the extent to which 
the veteran's social functioning and 
potential employment functioning are 
impaired by his PTSD.  The examiner 
should also assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
current condition.

2.  The RO should inform that he has the 
right to submit additional evidence and 
argument on the matter that the Board has 
remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




